Exhibit 10.3

LEASE AGREEMENT

This agreement of Lease (“Lease Agreement”) made and executed on this 24th day
of March, 2009 by and between:

 

1. Mr. Dinesh Kumar, son of Late Shri Prem Prakash Gaind, aged 44 years,
residing at B-3/6, DLF Phase-I, Gurgaon (which expression shall mean and include
their heirs, executors, successors and assigns),

 

2. Mr. Manmohan Gaind, son of Late Shri Prem Prakash Gaind, aged 43 years,
residing at B-3/6, DLF Phase-I, Gurgaon (which expression shall mean and include
their heirs, executors, successors and assigns);

(hereinafter collectively referred to as the “Lessors”)

AND

 

3. Midland Credit Management India Private Limited (previously known as Midland
Calibrated India Private Limited), having its registered office at Regus Centre,
Level 15,Eros Corporate Towers, Nehru Place, New Delhi-110019 (hereinafter
referred to as “Lessee”, which expression shall mean and include its successors
and assigns and represented by its authorized signatory Mr. Manu Rikhye).

The Lessors and the Lessee are hereinafter referred to in the collective as the
“Parties” and in the singular as a “Party”, as the context may require.

Recitals:

 

A. The Parties had entered into a lease agreement dated June 19, 2008 (“Old
Lease Agreement”) wherein the Lessors had leased their premises situated at Plot
No. 520, Udyog Vihar, Industrial Area, Phase III, Gurgaon- 122015 and as more
particularly described in the site plan annexed to this Lease Agreement as
Schedule I (“Leased Premises”) to the Lessee.

 

B.

The Lessee terminated the Old Lease Agreement in accordance with the terms of
the Old Lease Agreement and the Lessors have accepted termination

 

Page 1 of 5



--------------------------------------------------------------------------------

thereof. However, both the Parties have mutually agreed that the Lessee will
continue to stay in the Leased Premises on the terms and conditions agreed
between them under this fresh Lease Agreement.

NOW THEREFORE, in consideration of the promises and covenants herein set forth
and for other good and valuable consideration, the receipt, adequacy and legal
sufficiency of which are hereby acknowledged, the Parties mutually agree as
follows:

 

1. That the Lessors agree to lease and Lessee agrees to take on lease the Leased
Premises.

 

2.

The Parties agree that the term of this Lease Agreement will commence on
24th May 2009 (hereinafter “Lease Commencement Date”).

 

3.

The term of the lease of the Leased Premises shall commence on the Lease
Commencement Date and shall continue for a period of five months thereafter till
23rd October 2009 (“hereinafter “Term”).

 

4. Notwithstanding anything to the contrary contained in this Lease Agreement or
any other written agreement between the Parties, during the Term, this Lease
Agreement cannot be terminated by any Party before the end of the Term. This
Lease Agreement shall stand automatically terminated at the end of the Term.

 

5. The lessee shall pay a rental of Rs. 17,75,400/- (Rupees Seventeen lakhs
seventy five thousand four hundred only) per month which is inclusive of all
costs that is associated with the premises (hereinafter “Rent”).

 

6.

That the Lessee agrees to pay to the Lessors the agreed Rent in advance on or
before the 7th of each month.

 

7. That on the expiry of the Term or its early termination the Lessee shall hand
over peaceful possession of the Leased Premises to the Lessors.

 

8. The Lessors represents and warrants the following:

 

  (a) the Lessors (i) are the owners in possession of the Leased Premises; and
(ii) have valid title and allotment from HSIIDC to the Leased Premises;

 

Page 2 of 5



--------------------------------------------------------------------------------

  (b) the Leased Premises are free from any and all encumbrances, liens and
charges of any nature whatsoever;

 

  (c) all necessary and applicable statutory approvals and permissions required
except the Occupation Certificate, for lawful occupation of the Leased Premises
have been validly obtained by the Lessors.

 

9.

The Old Lease Agreement was terminated by the Lessee on 23rd  February, 2009 in
accordance with the terms thereof and the Lessors admit and accept the same. The
Lessors have no outstanding claim against the Lessee in relation to the use and
enjoyment of the Leased Premises by it during the term of the Lease upto the
termination thereof as aforesaid.

 

10. Notwithstanding anything to the contrary contained herein, the Lessors
hereby agree, jointly and severally, to indemnify, defend and hold harmless, the
Lessee, its employees, officers, directors (collectively the “Indemnified
Persons”) from and against any and all actual losses, liabilities, demands,
penalties, actions, suits, claims and damages actually suffered by the
Indemnified Persons relating to or arising out of any of the following:

 

  (a) Lessors’ default under the terms of this Lease Agreement;

 

  (b) any misrepresentation, inaccuracy in or breach of any of the
representations and warranties contained in this Lease Agreement; or

 

  (c) any third party claim relating to or arising out of any acts of omission
or commission or conduct of the Lessors, or its employees or agents in relation
to the Leased Premises

 

11. Notice:

 

11.1 Any notice required or permitted to be given hereunder shall be in writing
and shall be effectively given if (i) delivered personally; (ii) sent by prepaid
courier service, airmail or registered mail; in the case of notice to the
Lessors, if addressed to it as follows:

If to the Lessors:

B-3/6, DLF Phase-I, GURGAON

Tel:

 

  Attn: Mr. Dinesh Kumar

  Mr. Manmohan Gaind

and in the case of notice to the Lessee, if addressed to it as follows:

Plot # 520, Udyog Vihar Phase-III, GURGAON

Tel:      4530300

Attn:    Mr. Manu Rikhye

 

Page 3 of 5



--------------------------------------------------------------------------------

11.2 Where the notice is delivered; (i) personally, the same shall be deemed to
have been received on the date of delivery; (ii) by prepaid courier service,
airmail or registered mail, the same shall be deemed to have been delivered
within 3 days from the date of posting.

 

11.3 Any Party hereto or others mentioned above may change any particulars of
its address for notice by notice to the other in the manner aforesaid.

 

12. All disputes pertaining to this Lease Agreement shall be referred
exclusively to the competent courts of Gurgaon.

 

13. The present Lease Agreement constitutes the entire agreement between the
parties in relation to the use and enjoyment of the Lease Premises and
supersedes and suppresses all previous agreements and understanding prior to the
date of its execution.

IN WITNESS WHEREOF, the Lessors and the Lessee have set their hands and seal to
this Lease Agreement on the day, month and year first above written.

 

WITNESSES:       1.  

/s/ Pramod Kumar

      LESSORS   Pramod Kumar     1.  

/s/ Dinesh Kumar

  Address: 516, Phase 3, Gurgaon.       Dinesh Kumar 2.  

/s/ Anurag Arora

    2.  

/s/ Manmohan Gaind

  Anurag Arora       Manmohan Gaind  

Address: 27/93, Javala Nagar,

Shahdara, Delhi-32

              LESSEE        

/s/ Manu Rikhye

        Manu Rikhye         Authorised Signatory

 

Page 4 of 5



--------------------------------------------------------------------------------

Schedule I

Description of the Leased Property

All the piece and parcel of the land and commercial industrial building situated
at Plot No. 520, Udyog Vihar Industrial Area, Phase III, Gurgaon – 122015,
consisting of two levels of basement, ground, first, second, third, fourth and
fifth floors, measuring in all 29,440 sq.ft., together with fixtures and
fittings and exclusive surface parking spaces around the building. The property
being bounded on

 

East by   : Other property West by   : Road 30 metre wide North by   : Adjacent
Plot No. 521 South by   : Adjacent Plot # 519

 

Page 5 of 5